Case 8:19-cv-00475-WFJ-SPF Document 58 Filed 06/17/19 Page 1 of 2 PageID 870




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


ALVA JOHNSON, individually and on
behalf of all others similarly situated,

      Plaintiff,

v.                                               CASE NO. 8:19-cv-475-T-02SPF

DONALD J. TRUMP, and
DONALD J. TRUMP FOR PRESIDENT, INC.,


      Defendants.
                                           /


                   ORDER ON CASE MANAGEMENT REPORT

      This Order addresses some matters left open by the parties’ Case

Management Report, filed at docket 36.

      Concerning depositions, each side may take up to ten (10) depositions on

the battery portion of the case, including any experts. Local Rule 3.02(b) (M.D.

Fla.); Fed. R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A). The defendant Trump is filing

a pleading no later than July 10, 2019, concerning his participation in discovery.

The Court will set a telephonic hearing on that matter once Plaintiff responds.

      The wages portion of the complaint (original complaint Counts 2 and 3) is

not yet at rest. Although the Court would anticipate permitting additional
Case 8:19-cv-00475-WFJ-SPF Document 58 Filed 06/17/19 Page 2 of 2 PageID 871




depositions in that subject area, the matter is presently not definite, so no ruling is

made as to depositions in that subject area.

      Because the wages portion is presently indefinite, the Court does not set

discovery cut off dates at this time.

      The Court does not set a mediation deadline at this time.

      DONE AND ORDERED at Tampa, Florida, on June 17, 2019.



                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                          -2-
